DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to Claims 26 and 29, the subject matter “… E) a processor for determining whether the medications and food meet a quality requirement” is not described in the specification.

With regards to Claims 26 and 29, the feature “a data reading device for reading out the data records from the memory to an external device for determination of the quality of the medications and food” is not described in the specification as related to the external device.

With regards to Claims 26 and 29, the subject matter of the preamble “determining the quality of a physical environment parameter for medications and foods” is not described in the specification. The specification discusses medication and food conditions separately but not together as one with ordinary skill in the art would understand the existence of different (typically, more stringent) storage monitoring/control requirements imposed on medication versus food. For example in [0084]: temperature behaviour during the storage of the food or medication package.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regards to Claims 26 and 29, the preamble language “determining the quality of a physical environment parameter for medications and foods” is indefinite as it contradicts the following claimed subject matter concerned with quality of medication and food instead of the quality of “environmental parameter.

With regards to Claims 26 and 29, the preamble language “determining the quality of a physical environment parameter for medications and foods” is indefinite as it is unclear what “quality of a physical environment parameter for medications and foods” meaning is.  

With regards to Claims 26 and 29, the feature “a data reading device for reading out the data records from the memory to an external device for determination of the quality of the medications and food” contradicts the remainder of the claim as well as not by external device. 

Allowable Subject Matter
Claims 26-30 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 26 and 29 are allowable because the combination of the closest prior art references of record, Witty, Uehara, Cho, Sheldon, Li, and Gower, while disclosing individual features of the invention (see Final Office Action dated 8/7/2020 that refers to similar subject matter in now cancelled Claims 1-18, 23, and 24), however, would not create an obvious combination to a person having ordinary skill in the art due to a complexity of such combination and/or different fields of endeavors related to the above references.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Cho Imei (JP02015017858A) discloses storing a sequence of defined data records into a memory, wherein each data record corresponding to a plurality of sample 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863